        Case 4:21-cv-00812-BRW Document 4 Filed 09/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

KRISHONN COONEY                                                             PLAINTIFF

VS.                              4:21-CV-00812-BRW

MORRILTON POLICE                                                            DEFENDANTS
DEPARTMENT, et al.

                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 16th day of September, 2021.



                                          Billy Roy Wilson__________________
                                          UNITED STATES DISTRICT JUDGE
